Case 3:19-cv-12127-MAS-LHG Document 1 Filed 05/03/19 Page 1 of 13 PageID: 1



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
----------------------------------------------------------------X   Index No.

JAMES BRYER,

                                     Plaintiff,                            COMPLAINT

               -against-

TOM’S FORD, INC., and ALONZA                                         PLAINTIFF DEMANDS A
GILCHRIST, individually,                                                TRIAL BY JURY

                                      Defendant.
----------------------------------------------------------------X


Plaintiff, JAMES BRYER, by and through his attorneys, PHILLIPS & ASSOCIATES, PLLC,

hereby complains of the Defendants, upon information and belief, as follows:

                                         NATURE OF THE CASE

1.   Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42

     U.S.C. §§ 2000e et. seq. (“Title VII”), the Americans With Disabilities Act, as codified, 42

     U.S.C. §§ 12101, et seq. (“ADA”), and the New Jersey Law Against Discrimination

     (“NJLAD”), as codified, N.J.S.A. § 10:5-12, seeking damages to redress the injuries Plaintiff

     has suffered as a result of being discriminated against by his former employer on the basis of

     his disability or perceived disability and/or his actual or perceived sexual orientation, together

     with creating a hostile work environment, retaliation, aiding and abetting discrimination, and

     unlawful termination.


                                     JURISDICTION AND VENUE

2.   Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3) and 28 U.S.C. §§ 1331

     and 1343.


                                                  Page 1 of 13
Case 3:19-cv-12127-MAS-LHG Document 1 Filed 05/03/19 Page 2 of 13 PageID: 2



3.   The Court has supplemental jurisdiction over the claims of Plaintiff brought under state law

     pursuant to 28 U.S.C. § 1367.

4.   Venue is proper in this district based upon the fact that a substantial part of the events and

     omissions giving rise to the claim occurred within the District of New Jersey. 28 U.S.C.

     §1391(b).

5.   On or about November 16, 2018, Plaintiff filed a Charge of Discrimination with the Equal

     Employment Opportunity Commission (“EEOC”).

6.   On or about March 25, 2019, Plaintiff received a Notice of Right to Sue Letter from the EEOC.

7.   This case is filed within ninety (90) days of said Notice of Right to Sue Letter.


                                             PARTIES

8.   Plaintiff is a male resident of the State of New Jersey, County of Monmouth.

9.   Defendant TOM’S FORD, INC. (hereinafter referred to as “TOM’S FORD”) was and is a

     domestic corporation duly existing under the laws of the State of New Jersey.

10. At all times material, Defendant TOM’S FORD did and does own and/or operate a car

     dealership located at 200 Highway 35, Keyport, NJ 07735.

11. Upon information and belief, Defendant TOM’S FORD employees at least fifteen (15) or

     more employees.

12. Defendant ALONZO GILCHRIST (hereinafter “GILCHRIST”) was and is a resident of the

     State of New Jersey.

13. At all times material, Defendant GILCHRIST was and is an employee of Defendant TOM’S

     FORD.

14. At all times material, Defendant GILCHRIST was Plaintiff’s supervisor and/or had

     supervisory authority over Plaintiff.

                                             Page 2 of 13
Case 3:19-cv-12127-MAS-LHG Document 1 Filed 05/03/19 Page 3 of 13 PageID: 3



15. At all times material, Plaintiff suffered from Substance Addiction Disorder and/or was

    regarded as suffering from such disability by Defendants.

16. Defendant TOM’S FORD and Defendant GILCHRIST are herein also collectively referred to

    as “Defendants.”

17. Plaintiff was an employee of Defendant TOM’S FORD.


                                      MATERIAL FACTS

18. On or about February 5, 2018, Plaintiff began working for Defendant TOM’S FORD as a

    Sales Representative.

19. On or about April 2, 2018, Plaintiff disclosed to General Managers Larry Doremus, Jr.

    (“Doremus”) and Ryan Lyttle (“Lyttle”) that he had alcohol and substance abuse issues in the

    past, prior to his employment with Defendant TOM’S FORD, but that he had recovered.

20. Plaintiff made this disclosure in the context of informing Doremus and Lyttle that he

    (Plaintiff) was going to be featured in a local newspaper article about substance abuse

    recovery success stories.

21. Soon after Plaintiff made this disclosure, Defendants began harassing Plaintiff on the basis of

    his disability and/or perceived disability, i.e., substance addiction disorder.

22. For example, on or about April 5, 2018, Defendant GILCHRIST, for the first time, pulled

    Plaintiff aside and asked him if he was “on drugs.” Plaintiff advised Defendant GILCHRIST

    that he was a recovered substance abuser and offered to prove it by taking a drug test.

    Defendant GILCHRIST declined to have Plaintiff drug tested.

23. Similarly, on or about April 11, 2018, Defendant GILCHRIST again accused Plaintiff of being

    “on drugs,” stating “you look like you’re on drugs, you look like shit, I don’t believe you’re

    clean, are you on anything?” Plaintiff again explained that he was not on drugs. Plaintiff then

                                           Page 3 of 13
Case 3:19-cv-12127-MAS-LHG Document 1 Filed 05/03/19 Page 4 of 13 PageID: 4



    told Defendant GILCHRIST that his repeated accusations about drug use were making him

    uncomfortable and asked him to stop.

24. However, Defendant GILCHRIST’s harassing comments did not stop.

25. For example, on or about April 13, 2018, Defendant GILCHRIST told Plaintiff again that he

    “looked like shit” and that he should go home because he looked like he was “on drugs.”

    Plaintiff explained that he was merely tired because of a family emergency the night before.

    Defendant GILCHRIST sent Plaintiff home anyway and issued him a written warning.

26. Defendant GILCHRIST’s actions were intended to create a pretextual paper trail to terminate

    Plaintiff or to constructively discharge Plaintiff.

27. Plaintiff objected to receiving the written warning and complained to Defendant GILCHRIST

    that he was targeting Plaintiff because of his past substance abuse.

28. On or about May 7, 2018, Plaintiff overheard two co-workers talking about him being a “drug

    addict.” When Plaintiff asked them where they had heard that about him, the coworkers stated

    that they had heard this information from Defendant GILCHRIST.

29. On or about May 26, 2018, in retaliation for Plaintiff’s complaints and in order to harass him

    further, Defendant GILCHRIST called Plaintiff a “retard” and stated that “a kid with Down

    Syndrome can do this job better than you.”

30. On or about May 28, 2018, Defendant GILCHRIST told Plaintiff “you’re drunk” after one of

    Plaintiff’s customers decided not to purchase a vehicle.

31. As a further example, on or about June 26, 2018, Defendant GILCHRIST criticized Plaintiff

    for wearing sneakers in the showroom, stating “you look like a junkie, I don’t want junkies

    on the sales floor.” Other sales representatives were and are permitted to wear sneakers in the

    showroom.



                                            Page 4 of 13
Case 3:19-cv-12127-MAS-LHG Document 1 Filed 05/03/19 Page 5 of 13 PageID: 5



32. Moreover, Defendants harassed Plaintiff on the basis of his actual and/or perceived sexual

    orientation.

33. On or about April 13, 2018, Defendant GILCHRIST criticized Plaintiff for wearing tight

    pants, stating “you look like a homo” and “you and Scott (a gay male coworker) would be

    perfect together.” Defendant GILCHRIST then asked Plaintiff “do you have a pussy?”

34. The next day, Plaintiff approached Defendant GILCHRIST and stated that his comments had

    made him feel uncomfortable.

35. Despite Plaintiff’s objections and complaints, on or about May 14, 2018, Defendant

    GILCHRIST again criticized Plaintiff’s choice of clothing, stating “now I have to deal with

    two fudgepackers,” referring to Plaintiff and his colleague, Scott.

36. While Plaintiff was being harassed because of his actual or perceived sexual orientation,

    Defendant GILCHRIST continued to arbitrarily accuse Plaintiff of being on drugs or being

    high.

37. On or about June 28, 2018, Defendants terminated Plaintiff for allegedly saying to a customer

    that a particular vehicle had a good “hiding spot for weed.”

38. This reason was false and pretextual.

39. Defendants terminated Plaintiff because of his disability or perceived disability and/or his

    actual or perceived sexual orientation, as well as in retaliation for his objections to the

    discrimination.

40. Defendants would not have harassed Plaintiff but for his disability or perceived disability

    and/or his actual or perceived sexual orientation.

41. Since his termination from Defendant TOM’S FORD, Plaintiff has been unable to find work

    in the car sales industry.



                                            Page 5 of 13
Case 3:19-cv-12127-MAS-LHG Document 1 Filed 05/03/19 Page 6 of 13 PageID: 6



42. Plaintiff engaged an investigator to contact Defendants, posing as a prospective employer,

    and obtain an employment reference.

43. On or about February 8, 2019, Defendant GILCHRIST told the investigator, upon being asked

    for a reference for Plaintiff, “I’d rather not have a conversation about [Plaintiff]. I’m going

    to turn this over to my supervisor and someone will call you back.”

44. No one from Defendant TOM’S FORD ever contacted the investigator, who had left a name

    and telephone number.

45. Defendants’ failure to provide even a neutral reference for Plaintiff has negatively impacted

    his ability to find work in the car sales industry.

46. Defendants would not have retaliated against Plaintiff but for his disability or perceived

    disability, his actual or perceived sexual orientation and/or his objections to the hostile work

    environment.

47. As a result of Defendants’ actions, Plaintiff felt humiliated, degraded, victimized,

    embarrassed and emotionally distressed.

48. As a result of the Defendants’ discriminatory and intolerable treatment of Plaintiff, he suffered

    severe emotional distress and physical ailments.

49. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

    continue to suffer the loss of income, the loss of salary, bonuses, benefits and other

    compensation which such employment entails, and Plaintiff has also suffered future pecuniary

    losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

    pecuniary losses.




                                            Page 6 of 13
Case 3:19-cv-12127-MAS-LHG Document 1 Filed 05/03/19 Page 7 of 13 PageID: 7



50. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

    knowledge of the law, Plaintiff demands Punitive Damages as against the Defendants, jointly

    and severally.


                          AS A FIRST CAUSE OF ACTION
                  UNDER THE AMERICANS WITH DISABILITIES ACT
                                DISCRIMINATION
                         (Against Corporate Defendant Only)

51. Plaintiff repeats and realleges each and every paragraph above as if said paragraphs were more

    fully set forth herein at length.

52. Plaintiff claims Defendant TOM’S FORD violated the Americans with Disabilities Act of

    1990 (Pub. L. 101-336), as amended, as these titles appear in volume 42 of the United States

    Code, beginning at Section 12101.

53. Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter I, Section

    12112 “Discrimination” states: “(a) General rule. - No covered entity shall discriminate

    against a qualified individual on the basis of disability in regard to job application procedures,

    the hiring, advancement, or discharge of employees, employee compensation, job training,

    and other terms, conditions, and privileges of employment.”

54. Defendant TOM’S FORD engaged in an unlawful discriminatory practice by discriminating

    against Plaintiff because of his actual and/or perceived disability.


                         AS A SECOND CAUSE OF ACTION
                  UNDER THE AMERICANS WITH DISABILITIES ACT
                                   RETALIATION
                         (Against Corporate Defendant Only)

55. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

    Complaint.


                                           Page 7 of 13
Case 3:19-cv-12127-MAS-LHG Document 1 Filed 05/03/19 Page 8 of 13 PageID: 8



56. The ADA prohibits retaliation, interference, coercion, or intimidation.

57. The Americans with Disabilities Act, 42 U.S.C. § 12203 provides:

       a)      Retaliation. No person shall discriminate against any individual because
       such individual has opposed any act or practice made unlawful by this chapter
       or because such individual made a charge, testified, assisted, or participated in
       any manner in an investigation, proceeding, or hearing under this chapter.
       b)      Interference, coercion, or intimidation. It shall be unlawful to coerce,
       intimidate, threaten, or interfere with any individual in the exercise or enjoyment
       of, or on account of his or her having exercised or enjoyed, or on account of his
       or her having aided or encouraged any other individual in the exercise or
       enjoyment of, any right granted or protected by this chapter.

58. Defendant TOM’S FORD engaged in an unlawful employment practice prohibited by 42

    U.S.C. § 12203 by retaliating against Plaintiff with respect to the terms, conditions, or

    privileges of employment because of his opposition to TOM’S FORD’s unlawful employment

    practices.


                               AS A THIRD CAUSE OF ACTION
                                     UNDER TITLE VII
                                    DISCRIMINATION
                             (Against Corporate Defendant Only)

59. Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

    paragraphs of this Complaint as if more fully set forth herein at length.

60. This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

    Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., for relief based upon the unlawful

    employment practices of Defendant TOM’S FORD. Plaintiff complains of Defendant’s

    violation of Title VII’s prohibition against discrimination in employment based, in whole or

    in part, upon an employee’s sex (male) and/or his actual or perceived sexual orientation.

61. 42 U.S.C. § 2000e-2 states:

       It shall be an unlawful employment practice for an employer (1) to fail or refuse
       to hire or to discharge any individual, or otherwise to discriminate against any
       individual with respect to his compensation, terms, conditions, or privileges of

                                           Page 8 of 13
Case 3:19-cv-12127-MAS-LHG Document 1 Filed 05/03/19 Page 9 of 13 PageID: 9



       employment, because of such individual’s race, color, religion, sex, or national
       origin…

62. Defendant TOM’S FORD engaged in unlawful employment practices prohibited by 42 U.S.C.

    § 2000e by discriminating against Plaintiff because of his sex (male) and/or his actual or

    perceived sexual orientation, together with creating a hostile work environment and

    unlawfully terminating his employment.


                            AS A FOURTH CAUSE OF ACTION
                                    UNDER TITLE VII
                                      RETALIATION
                            (Against Corporate Defendant Only)

63. Plaintiff repeats, reiterates and realleges each and every allegation made in the above

    paragraphs of this Complaint as if more fully set forth herein at length.

64. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3(a) provides that

    it shall be an unlawful employment practice for an employer:

       “(1) to … discriminate against any of his employees … because [s]he has
       opposed any practice made an unlawful employment practice by this subchapter,
       or because [s]he had made a charge, testified, assisted, or participated in any
       manner in an investigation, proceeding, or hearing under this subchapter.”

65. Defendant TOM’S FORD engaged in an unlawful employment practice prohibited by 42

    U.S.C. § 2000e et seq. by discriminating against Plaintiff with respect to the terms, conditions,

    or privileges of employment because of his opposition to Defendant TOM’S FORD’s

    unlawful employment practices.




                                           Page 9 of 13
Case 3:19-cv-12127-MAS-LHG Document 1 Filed 05/03/19 Page 10 of 13 PageID: 10



                              AS A FIFTH CAUSE OF ACTION
                             UNDER NEW JERSEY STATE LAW
                                    DISCRIMINATION
                                  (Against All Defendants)

66. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

    Complaint as if more fully set forth herein at length.

67. New Jersey’s Law Against Discrimination sets forth in pertinent part as follows: “It shall be

    an unlawful employment practice, or, as the case may be, an unlawful discrimination: (a) For

    any employer, because of . . . sexual orientation [or] disability . . . to refuse to hire or employ

    or to bar or to discharge or require to retire, unless justified by lawful considerations other

    than age, from employment such individual or to discriminate against such individual in

    compensation or in terms, conditions or privileges of employment.”

68. Defendants engaged in an unlawful discriminatory practice by discriminating against the

    Plaintiff because of his actual disability or perceived disability and/or his actual or perceived

    sexual orientation, together with creating a hostile work environment, retaliation, aiding and

    abetting discrimination, and unlawful termination.


                              AS A SIXTH CAUSE OF ACTION
                             UNDER NEW JERSEY STATE LAW
                                      RETALIATION
                                  (Against All Defendants)

69. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

    Complaint as if more fully set forth herein at length.

70. New Jersey’s Law Against Discrimination Section 10:5-12(d) sets forth in pertinent part as

    follows:

       “It shall be an unlawful employment practice, or as the case may be, an unlawful
       discrimination: d) For any person to take reprisals against any person because
       that person has opposed any practices or acts forbidden under this act or because
                                           Page 10 of 13
Case 3:19-cv-12127-MAS-LHG Document 1 Filed 05/03/19 Page 11 of 13 PageID: 11



       that person has filed a complaint, testified or assisted any proceeding under this
       act or to coerce, intimidate, threaten or interfere with any person in the exercise
       or enjoyment of, or on account of that person having aided or encouraged any
       other person in the exercise or enjoyment of, any right granted or protected by
       this act.”

71. Defendants engaged in an unlawful discriminatory practice by termination, retaliating, and

    otherwise discriminating against the Plaintiff as set forth herein.

72. Defendants violated all other applicable sections of N.J. Stat. § 10:5-12(d) et seq.

73. As such, Plaintiff has been damaged as set forth herein.


                              AS A SIXTH CAUSE OF ACTION
                            UNDER NEW JERSEY STATE LAW
                                 AIDING AND ABETTING
                             (Against Individual Defendant Only)

74. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

    Complaint as if more fully set forth herein at length.

75. New Jersey’s Law Against Discrimination Section 10:5-12(e) sets forth in pertinent part as

    follows: “Unlawful employment practices, discrimination. It shall be an unlawful

    employment practice, or as the case may be, an unlawful discrimination: e) For any person,

    whether an employer or an employee or not, to aid, abet, incite, compel or coerce the doing

    of any of the acts forbidden under this act, or to attempt to do so.

76. Defendants engaged in an unlawful discriminatory practice by aiding, abetting, inciting,

    compelling and coercing the discriminatory conduct.

77. As such, Plaintiff has been damaged as set forth herein.


WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:




                                          Page 11 of 13
Case 3:19-cv-12127-MAS-LHG Document 1 Filed 05/03/19 Page 12 of 13 PageID: 12



A. Declaring that the Defendants engaged in unlawful discriminatory practices prohibited by the

     Americans with Disabilities Act, Title VII, and the New Jersey Law Against Discrimination,

     and that the Defendants harassed and discriminated against Plaintiff on the basis of his

     disability or perceived disability, his actual or perceived sexual orientation, together with

     creating a hostile work environment, retaliation, aiding and abetting discrimination and

     unlawfully terminating his employment;

B. Awarding damages to the Plaintiff for any lost wages and benefits, past and future, back pay

     and front pay, resulting from Defendants’ unlawful employment practices;

C. Awarding Plaintiff compensatory damages for mental, emotional and physical injury, distress,

     pain and suffering and injury to reputation in an amount in excess of the jurisdiction of all

     lower courts;

D. Awarding Plaintiff punitive damages;

E.   Awarding Plaintiff attorney’s fees, costs, and expenses incurred in the prosecution of the

     action;

F.   Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

     proper to remedy the Defendants’ unlawful employment practices.

Dated: Princeton, New Jersey
       May 3, 2019                            By:   _/s/ Steven Siegler______________
                                                    PHILLIPS & ASSOCIATES, PLLC
                                                    Attorneys for Plaintiff
                                                    Steven Siegler, Esq.
                                                    NJ Bar ID # 049421997
                                                    100 Overlook Center, 2nd Floor
                                                    Princeton, NJ 08540
                                                    (609) 436-9087




                                          Page 12 of 13
Case 3:19-cv-12127-MAS-LHG Document 1 Filed 05/03/19 Page 13 of 13 PageID: 13



                                         JURY DEMAND


      Plaintiff requests a jury trial on all issues to be tried.

Dated: Princeton, New Jersey
       May 3, 2019
                                               By:     _/s/ Steven Siegler______________
                                                       PHILLIPS & ASSOCIATES, PLLC
                                                       Attorneys for Plaintiff
                                                       Steven Siegler, Esq.
                                                       NJ Bar ID # 049421997
                                                       100 Overlook Center, 2nd Floor
                                                       Princeton, NJ 08540
                                                       (609) 436-9087




                                            Page 13 of 13
